GERSTEN, CAROL R., Associate Judge.
Appellant, Kirk Williams, was charged by Information with Robbery with a Firearm. He was tried by a jury who rendered a verdict of guilty as charged. Williams now appeals the Judgment of Conviction and Sentence.
At the sentencing, the trial court sentenced Williams to a guidelines sentence of 93.2 months in state prison with a mandatory minimum of three years for use of a firearm. At the sentencing hearing the trial court said, “I label you [a] habitual felony offender. I will find that it is not necessary to protect the public, to sentence you as a habitual felony offender.”
*745Despite this pronouncement, the Uniform Commitment to Custody reflected that Williams was sentenced as a habitual felony offender. The record is clear and the State concedes that although the trial court labeled Williams as a habitual felony offender, the court did not sentence him as such. Accordingly the Uniform Commitment to Custody must be corrected to reflect the trial court’s guideline sentence. See Poole v. State, 669 So.2d 1136 (Fla. 4th DCA 1996). We reverse and remand to the trial court for that specific purpose.
REVERSED AND REMANDED.
KLEIN and GROSS, JJ., concur.